            Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ANDREW G. TATE, individually and on
 behalf of all others similarly situated,
                                                  Case No.
                               Plaintiff,
                                                  CLASS ACTION COMPLAINT
                 v.
                                                  FOR VIOLATION OF THE
                                                  FEDERAL SECURITIES LAWS
 ATERIAN, INC., YANIV SARIG, and
 FABRICE HAMAIDE,
                                                  Jury Trial Demanded
                               Defendants.


       Plaintiff Andrew G. Tate (“Plaintiff”), by and through his attorneys, alleges upon personal

knowledge as to his own acts, and upon information and belief as to all other matters, based upon

the investigation conducted by and through his attorneys, which included, among other things, a

review of documents filed by Defendants (as defined below) with the United States Securities and

Exchange Commission (the “SEC”), news reports, press releases issued by Defendants, and other

publicly available documents, as follows:

                           NATURE AND SUMMARY OF THE ACTION

       1.      This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Aterian, Inc. (formerly known as Mohawk Group Holdings, Inc. (“Aterian” or

the “Company”) securities between December 1, 2020 and May 3, 2021, inclusive (the “Class

Period”). This action is brought on behalf of the Class for violations of Sections 10(b) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and

Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.

       2.      Aterian purports to be a “technology-enabled consumer products platform that

builds, acquires and partners with e-commerce brands. The Company’s proprietary software and
             Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 2 of 26




highly agile supply chain helps creating for a growing base of data empowered e-commerce

customers. Aterian predominantly operates through online retail channels such as Amazon and

Walmart, Inc.”

        3.       Through April 29, 2021, the Company was known as Mohawk Group Holdings,

Inc., and its shares traded on the NASDAQ stock exchange under the ticker symbol “MWK.”

Effective April 30, 2021, the Company changed its name to Aterian, and its shares began trading

under the ticker symbol “ATER” on the NASDAQ stock exchange. The Company is headquartered

in New York, New York.

        4.       On December 1, 2020, the Company announced that it had acquired the assets of

“leading e-commerce business brands Mueller, Pursteam, Pohl and Schmitt, and Spiralizer” from

9830 Macarthur LLC, ZN Direct LLC, and Reliance Equities Group, LLC. On this news, shares

jumped from their December 1, 2020 close of $6.89 per share to a December 2, 2020 close of

$8.12, representing a one-day surge of nearly 18%. Shares continued to soar, closing at $17.21 per

share on December 31, 2020, and eventually approaching nearly $49.00 per share in mid-February

2021.

        5.       On May 4, 2021, analyst Culper Research published a scathing report entitled:

“Aterian (ATER): Bought from Felons & Fraudsters, Sold to You. In this report, Culper wrote that

“the Company has ties to convicted criminals and is promoting what we believe is an overhyped

‘AI’ narrative and a string of garbage acquisitions to mask the failure of its already ill-conceived

core business.” Culper continued that “Aterian has been largely unsuccessful in convincing other

Amazon sellers to pay for its ‘AIMEE’ AI platform, and at least 5 former employees and a former

customer have expressed doubts regarding AIMEE’s legitimacy. We think that Aterian’s
            Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 3 of 26




underlying business has failed, forcing the Company to obscure its poor performance with a series

of questionable acquisitions.”

       6.      Culper further wrote: “[w]e believe that there are serious problems with Aterian’s

claims to maintain strong organic growth and to drive M&A synergies: to us, neither of these

appears to be the case. . . . In our view, this suggests not only that Aterian is unable to growth

EBITDA at acquired businesses, but that its core business is also failing to produce.”

       7.      On this news, the price of Aterian stock fell from its May 3, 2021 close of $20.66

to a May 5, 2021 close of $15.72 per share, a two-day drop of $3.04 per share or approximately

24%.

       8.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) the Company’s organic growth is

plummeting; (ii) the Company’s recent, self-lauded acquisitions were overpayments for flawed

assets from questionable sources; (iii) Aterian’s purported artificial intelligence software is a

flawed product that lacks customer interest; (iv) Aterian uses rebate programs and paid or artificial

reviews to pump up their product offerings; and (v) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

                                 JURISDICTION AND VENUE

       9.      The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. § 240.10b-5, as well as under the common law.

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

       11.     This Court has jurisdiction over each Defendant named herein because each
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 4 of 26




Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

       12.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b), as the Company’s principal executive officers are located within

this District, the Company’s securities trade on the NASDAQ stock exchange, which is located

within this District, and because the Company conducts substantial business here.

       13.     In connection with the acts, omissions, conduct and other wrongs in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                                PARTIES

       14.     Plaintiff Andrew G. Tate acquired and held shares of Aterian at artificially inflated

prices during the class period, and has been damaged by the revelation of the Company’s material

misrepresentations and material omissions.

       15.     Defendant Aterian purports to be a “technology-enabled consumer products

platform that builds, acquires and partners with e-commerce brands. The Company’s proprietary

software and highly agile supply chain helps creating for a growing base of data empowered e-

commerce customers. Aterian predominantly operates through online retail channels such as

Amazon and Walmart, Inc.” Aterian shares trade on the NASDAQ stock exchange under the ticker

“ATER.” The Company’s headquarters are located at 37 East 18th Street, 7th Floor, New York NY

10003. Aterian is incorporated under the laws of the State of Delaware.

       16.     Defendant Yaniv Sarig is a co-founder of Mohawk Group, Inc. and has served as

the director, President, and Chief Executive Officer of Aterian since September 2018.
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 5 of 26




       17.     Defendant Fabrice Hamaide was the Company’s Chief Financial Officer into

March 2021, at which time he became the Company’s Head of Mergers and Acquisitions in the

European Union. Defendant Hamaide ceased serving as CFO and resigned from the Company’s

Board of Directors on March 8, 2021.

       18.     Collectively, Defendants Sarig, and Hamaide are referred to throughout this

complaint as the “Individual Defendants.”

       19.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports, quarterly

reports, press releases, investor presentations, and other materials provided to the SEC, securities

analysts, money and portfolio managers and investors, i.e., the market. The Individual Defendants

authorized the publication of the documents, presentations, and materials alleged herein to be

misleading prior to its issuance and had the ability and opportunity to prevent the issuance of these

false statements or to cause them to be corrected. Because of their position with the Company and

access to material non-public information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to and were being

concealed from the public and that the positive representations being made were false and

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

       20.     Aterian was incorporated under Delaware law in March 2018 under the name

Mohawk Group Holdings, Inc. The Company’s proprietary technology platform, known as

“AIMEE,” purportedly “allows [Aterian] to identify product and market opportunities and to

execute and manage online marketing strategies.”

       21.     On April 29, 2021, the Company announced that effective 12:01 a.m. Eastern on

April 30, 2021, the Company would be rebranded from Mohawk Group Holdings, Inc. to Aterian,
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 6 of 26




and that its shares would cease trading as MWK and would begin trading as ATER, all on the

NASDAQ stock exchange.

                MATERIALLY FALSE AND MISLEADING STATEMENTS

       22.      The Class Period begins on December 1, 2020, the Company issued a press release

entitled “Mohawk Group Furthers Execution of M&A Strategy Announcing Accretive Acquisition

of Mueller, Pursteam, Pohl and Schmitt and Spiralizer E-Commerce Brands.” In this release,

Defendant Sarig stated:

       We are excited to announce this acquisition, which we are confident will achieve
       key strategic, financial and growth objectives for Mohawk and furthers our goal of
       building the consumer product platform of the future. By acquiring the assets of
       these four strong brands, we are demonstrating how our M&A strategy can be a
       powerful factor in our growth and profitability going forward. The 43 new
       products we are adding to our portfolio are mainly part of the home and kitchen
       small appliances category and will expand our existing large appliance product
       portfolio. In the last twelve months, private equity and venture capital backed
       companies have raised significant funding to fuel the acquisition of Amazon brands
       and we believe our technology platform and agile supply chain position Mohawk
       to be a leader in this space moving forward.

       23.      In this release, the Company also announced that it was increasing its expected net

revenue for full year 2020 to the range of $180 to $190 million, up from $175 to $185 million,

“reflecting the addition of the” acquisitions. The Company also announced expected net revenue

for full year 2021 to be in the range of $290 to $320 million.

       24.      On December 2, 2020, the Company held a conference call with analysts to discuss

its acquisition of Mueller, Pursteam, Pohl and Schmitt, and Spiralizer. On this call, Defendant

Sarig stated:

       We acquired leading e-commerce business brands Mueller, Pursteam, Pohl and
       Schmitt, and Spiralizer. Those brands collectively add 43 new products to our
       portfolio, mainly home and kitchen small appliances, which will supplement our
       large existing appliance product portfolio under the existing Vremi and hOmeLabs
       brands.
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 7 of 26




       Our M&A strategy is to acquire online product listings, brand IP, its inventory, and
       its manufacture relationships. Under this model, we generally do not see
       meaningful increase in fixed cost as we rely on our platform aiming to assist our
       existing team with managing the online listings going forward.

       The addition of these brands will be accretive to our earnings and furthers our goal
       of building the consumer platform of the future. We expect to see exciting growth
       as we launch more products on both the new brands and our already existing brands,
       as well as through expansion of international markets and additional domestic
       channels.

       We believe that the e-commerce industry is at the beginning of a consolidation
       movement, and we want to be at the forefront of that movement. There are many
       Amazon sellers today who have built incredibly successful consumer brands that
       are prime targets for our M&A strategy. We believe that we can continue to acquire
       certain targets at accretive multiples. And thanks to our economies of scale,
       technology, and supply chain platform, we believe we would be able to efficiently
       manage and scale those existing online brands as we did with Truweo and as we’re
       beginning to do with these new brands.

       25.     Defendant Sarig continued that “the approach that we’re taking as we just discussed

is very data-driven, right? When we looked at the portfolio of these brands, we very selectively

chose the products that we wanted to take and left parts that we do not think would meet our

expectations from a data perspective behind, right? So the acquisition is really very kind of surgical

and selective around what the data shows us of products that we believe we can continue to

maintain at a very high, as you mentioned, like positioning in their category and that we can

continue to expand to international markets and other channels.”

       26.     On this same call, an analyst from Alliance Global Partners asked “in terms of

EBITDA in 2021, how do we think about the influx of new products as well as, [Defendant Sarig],

you just mentioned talking about international opportunities for the products that you’re taking

on.” Defendant Sarig responded:

       [O]f course, we’re adding significant amount of EBITDA with this acquisition,
       right? That said, we will actually invest more both because of new product launches
       that was already factored in.
             Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 8 of 26




       But with the international expansion, we’ll have a little bit of upfront fixed cost
       investments to establish ourselves correctly in each of the countries where we’re
       going; so that may weigh a little bit. I mean, that’s one of the advantages of being
       very profitable and cash flow positive is to be able to roughly time the investments
       that you want more accurately. So it’s still going to be a very significant addition
       to EBITDA overall. But a little bit of it will be reinvested for accelerating growth
       as well.

       27.      On this same call, an analysts from ROTH Capital Partners asked: “you made a few

comments on the cadence of product launches perhaps being a bit heavier in Q1, Q2 next year. I

guess I was a little surprised to hear that just given inventory position at the moment, but maybe

you could talk a little bit about how you feel about rebuild of inventory, I think, in the early part

of next year? Any change of expectations on that?” Defendant Hamaide responded:

       Well, actually, as you know, I mean first inventory shorts are more tight to our
       sustained SKUs than our launch SKUs, that’s one. And, actually, it’s also one of
       the reasons why we did not accelerate further in Q4 the new products. Remember
       that we actually acted on the fact that we’re going to reaccelerate post kind of
       COVID and lack of normalization of the data, and we actually had a very strong
       pipeline with products ready to go. But because of the manufacturing cycles being
       extended, some products that normally could have launched in Q4 are not, right?
       So that’s the way you tie it all together.

       We’re still going to -- as discussed, are suffering a little bit of inventory shorts all
       the way through Chinese New Year, so it’s going to be all the way through end of
       January. And then in February, essentially the manufacturing is going to be shut
       down. But we’ll have -- we’re taking those manufacturing cycles into consideration.
       All of the product launches that I’m talking about have had a -- have been, in some
       form, not all of them, but some of them, impacted by those manufacturing cycles.
       And that’s the reason why the rate is high on new launches in Q1 already.

       28.      An analyst from D.A. Davidson asked: “I think it was this year when you turned

the quarter on becoming, at least by appearances, sustainable EBITDA positive. Can we confirm

that you still believe that you have turned that corner and anticipate sustaining EBITDA positive?”

Defendant Hamaide responded: “[o]bviously, right, I mean, that’s very obvious especially with the

addition of [Smash], right? So it’s actually going to be a significant acceleration to our EBITDA

for 2021.”
  Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 9 of 26




29.    On this same December 2, 2020 call, Defendant Hamaide stated:

[E]ach company, and I’m going to speak to Mohawk, have their particular strength.
But in the case of Mohawk, of course, is because of the strength of our platform,
we can actually make some products that would be not as profitable, very profitable
in some cases, and therefore interesting to us on the M&A side, can scale those
brands on the markets where their technology platform is connected better, and can
actually potentially incentivize sellers to keep on launching and innovating new
products, capitalizing on the fact that now they don’t have to actually bother with
managing sustained SKUs, right?

So I think that everybody has a small angle. And for the moment, I don’t see a
significant pressure on the multiples.

But that said, again, one of the key differentiators of Mohawk is, yes, we have that
M&A strategy element which is very, very important because we have the platform
and therefore it scales extremely well for us. And as Yaniv mentioned, it adds very
little fixed cost to our structure, if any, depending on the transaction size.

But we also have our own new products launches that we actually are organized
for, which first creates us -- creates an independence from any potential increase in
EBITDA multiples, but also allows us to actually expand faster some of the brands
that we acquire by launching new products on top of those existing ones.

30.    Last, on this December 2, 2020 call, Defendant Sarig stated:

As we mentioned, we look at products on a per product basis and analyze their
strength in the category. The teams that have built these brands and products have
done a really great job at sourcing high quality products at a great price, analyzing
the market really well, and most importantly bringing them with the right timing to
market and building a moat for them, right?

The products are, in the home and small appliance category, very strongly
entrenched a lot of great social proof from customers and continue its history of
good sales, which make them again strongly anchored in the category. And that’s
what we love to see, right? We love to see products that have moat that is very hard
to go against, right? And our goal is to continue to maintain that moat and continue
to benefit from the growth of e-commerce in general plus expand the products to
our channels where they’re not yet showing up on especially international and other
domestic channels in the U.S., right? So that’s really kind of the approach we take
there.

On top of it, [this] complementary, there’s very little overlap with our existing
portfolio. We’re already very strong in the kind of bigger appliances, and this kind
of like completes almost our position in the categories of small to large appliances.
Again, a very strong portfolio across the board. So that’s how we think about it.
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 10 of 26




       And then, in general, there is always the ability through the data to see when you
       have strong products, what other products that people buy in conjunction with these
       products. What can we build -- how can we build new products around those
       existing assets that we acquired to strengthen the brand even further, right? So that’s
       how we look at it and that’s how we choose the products based on the data, and
       that’s where we’re excited about the ones that we selected here.

                                         *       *       *

       [I]t goes back to I think what is happening in this industry, right? You have, over
       the last few years, many successful smart entrepreneurs who build good e-
       commerce brands and have really benefited from being at the right place at the right
       time, did a great job at building the brand, launching it. And oftentimes what
       happens is they reach a certain scale where because they haven’t invested in
       infrastructure, because they haven’t invested in building a platform that allows
       them to create some operating leverage, they’re at a place where it’s tough for them
       to continue to scale, and they are looking for -- they’re looking to sell, right? And
       it’s interesting to understand I think for a lot of people that these entrepreneurs are
       very smart, again, very, very capable and have really been super successful at
       leveraging what e-commerce offers them.

       But as you scale to the numbers of the brands that we’re acquiring here, you’re
       starting to hit an issue where it just takes too many people to manage their product.
       It takes too many people to add additional products, right? And that’s where again
       if you haven’t done the investment that we’ve done initially in a platform both on
       technology and supply chain, the financial engineering, you’re starting to find
       yourself in a position where either you try to do that now or you try to sell yourself.
       And that’s where a lot of those FBA sellers are today, and that’s why there is such
       excitement I think in the industry around building companies that are building the
       infrastructure to be able to manage a lot of the brands beyond where they would hit
       kind of like a ceiling on their own, right?

       31.     On February 2, 2021, the Company announced that it had acquired the assets of e-

commerce company Healing Solutions, LLC, “a leading online seller of essential oils,” for $15.3

million in cash and the issuance of approximately 1.4 million shares of Company stock. Of this

acquisition, Defendant Sarig stated:

       Our mission to build the leading e-commerce consumer brands platform has taken
       another meaningful step forward today. We are thrilled to enter the essential oils
       category which further diversifies our e-commerce portfolio of brands. Consumable
       products with recurring purchases and subscription revenue opportunities that
       complement our hard goods brands have been on our radar. Our strategy to create
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 11 of 26




       a supply chain and technology platform designed to operate e-commerce brands
       across a wide spectrum of categories at scale continues to bear fruit. We are still at
       the early stages of executing on our ambitious goals and are looking forward to
       developing new products for the brands we are acquiring as well as extending their
       reach internationally.

       32.     In this same February 2, 2021 announcement, the Company increased its expected

net revenue for the full year 2021 to a range of $340 to $370 million, up from $290 to $320 million,

which purportedly was “reflecting the addition of the Healing Solutions business.” In addition,

“[t]he Company is establishing a net income estimate for the year ended December 31, 2021, which

it expects to be in a range of $1 million to $5 million due primarily to quarterly interest expense,

net and stock-based compensation expense. The Company is also establishing an Adjusted

EBITDA estimate for the year ended December 31, 2021, which it expects to be in the range of

$28 to $32 million.”

       33.     Also on February 2, 2021, the Company held a conference call with analysts to

discuss the Healing Solutions acquisition. On this call, Defendant Sarig stated:

       I’m excited to announce that today, we closed another significant premium
       acquisition that furthers our M&A strategy and continues to accelerate our growth.
       We acquired a leading essential oils and wellness e-ecommerce brand, Healing
       Solutions, which adds over 3,000 new essential oils products to our portfolio.
       Healing Solutions’ trailing 12-month revenue and operating income excluding
       inventory liquidations as of October 31, 2020, were approximately 65.2 million and
       12.7 million respectively.

       Our M&A strategy consists of primarily of acquiring the assets of all non-e-
       commerce brands, including their product listings, trademarks, inventory,
       manufacturing relationships. Under this model, we generally don’t add any
       meaningful increase in fixed costs and we rely on the strength of our technology
       and supply chain automation platform, (AMY), to assist our existing team in
       driving value for the online listings going forward.

       The addition of Healing Solutions will be highly accretive to our earnings and
       furthers our goal of building the consumer product platform of the future. I’m very
       happy to see us entering the consumables category with its repeat purchases and
       subscription revenues. We have interesting opportunities to cross sell and to
  Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 12 of 26




promote the Healing Solutions product with our existing hardware products with
products like humidifiers and diffusers.

Our core strength continues to be our ability to launch new products and we intend
to launch more products under the Healing Solutions brand. In addition, we also
intend to expand this business to international markets and to additional domestic
accounts.

The e-commerce product industry is in the early stages of a consolidation
movement and we are the forefront of that movement. There are many Amazon
sellers today who have built incredibly successful small consumer brands that are
prime targets for M&A strategy. We remain confident that we can continue to
acquire high quality targets at accretive multiples and that thanks to our economies
of scale created by our tech, our supply chain platform, we can efficiently manage
those existing online brands as we did with the other recent acquisitions.

Today, we also announced an incremental debt financing in the form of a new
Senior Secured Note. The aggregate face amount is $16.5 million and has a two-
year bullet maturity. This financing allows us to maintain a strong balance sheet
while continuing to execute on our M&A strategy.

With this acquisition, we’ve increased our full year 2021 guidance from 340 million
to 370 million from 290 million to 320 million. We’re also unveiling our 2021
adjusted EBIT targets. We expect adjusted EBITDA for full year 2021 to be in the
range of 28 million to 32 million.

34.    Defendant Sarig further stated on this call:

[I]t’s interesting from the perspective of the marketing and the management of the
forward e-commerce part, on Amazon, part of the entire strategy is that there’s a
certain kind of like algorithm, if you will, to managing products online. And from
our platform perspective, whether the products are essential oils, or humidifiers, or
air dryers for that matter, it doesn’t matter as much, right?

If the data shows strength and the ability to manage the products very efficiently
going forward, that’s the power of what we’ve built, is that we took the common
denominator of managing this type of consumer products online and optimized it
as well as possible for our platform.

When it comes to the supply chain, there’s definitely some interesting moving parts
here of this company is actually running its own bottling operation here in the U.S.
And we’ve structured the deal in a way where we haven’t bought the manufacturing
or bottling operation. But we have aligned interest with that group of obviously as
they’re taking some of the sell here of the brand in equity at Mohawk.
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 13 of 26




       And we have a plan with them to further improve that operation, which we hope
       can result in even further margin expansion as we potentially improve that piece of
       the public business. So other than the supply chain itself with the bottling operation
       in the United States, really, again, it’s what the strategy is all about. If the data
       shows us that in a particular category, a set of consumer product is well entrenched
       and that we can manage it through our platform, the category, it doesn’t matter as
       much. And that’s the power of what we’ve built.

                                         *       *       *

       And we’re focusing today really on category leaders. We’re really prioritizing
       companies that have built a moat and have a very strong position in the category
       that we can continue to defend and see grow kind of with the pace of the growth of
       e-commerce.

       So when it comes to the United States, we expect to see healthy growth here, but
       not necessarily trying to make this a rocket. It’s already doing quite well.

       Where there is a significant growth in our opinion is potentially over time as we
       continue to expand internationally, deploying this portfolio of brands and products
       to Europe and to other countries is going to be an exciting source of growth for the
       brand, as well as launching more products. We’ve continued to use data in our
       platform and our agile supply chain to find opportunities within the category and
       within cost categories where it makes sense to add more products to the brand. And
       we’ll see that here as well.

       35.    On this call, an analyst from Alliance Global Partners asked “then when you look

at the category on Amazon, are you able to quantify what percentage of the category Health

Solutions owns?” Defendant Sarig responded:

       It’s a fluid number, but it’s really one of the top brands in the category. There are a
       couple of others. Overall, what I like to see is really the stability. There’s been --
       Healing Solutions has been in this category for many years now and has kind of
       kept a very stable control of the market share that they own. They started this in
       2014 and, again, have grown to be category leader, it’s really difficult to enter at
       this point between them and a couple of other brands that are strong in the
       categories.

       It’s almost like there’s already a status quo there. And that’s what attracted us to
       this. If you remember our approach is use data, find opportunities in categories that
       are disruptable. And when they’re not, look for the opportunity to potentially
       acquire one of the leading brands. And that’s exactly what happened here.

       36.    Defendant Sarig also said on this February 2, 2021 call:
  Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 14 of 26




I mean most of these companies have built themselves meaningful cash flows, call
them almost lifestyle businesses. But just like Healing Solutions and the other ones
that we’ve acquired, they’ve done a phenomenal job. They’ve really built great
brands that resonate with consumers and show metrics that are exceptional.

And so for us, it was continuing to use data to pick and do the diligence on these
brands and make sure that we select the right ones. But again, we’re talking about
a very, very large market that’s continuously evolving with new players coming in.
So I really see our opportunity to continue to acquire these companies be very, very
large and also international as well. We haven’t yet started to look at companies
internationally, but those exist, too.

                                  *       *       *

One of the one of the things that might go a little bit unnoticed in these remarks are
the amount of products that we’re adding here. We’re adding 3,000 products
immediately to our set. And again, we’re excited about that.

Part of the automation that we’re building and our ability to automatically forecast,
automatically manage things like PPC and pricing are going to be extremely
important here. Again, the whole premise of the investment in technology and
machine learning and automation is that as we acquire or build more of these
products and our portfolio becomes larger and larger, we can continue to empower
our team with automation tools, machine learning and data sets that are going to
allow them to just be a lot more effective.

If we hadn’t made that investment, obviously, the fixed costs that we would have
to kind of incur with every one of these acquisitions would skyrocket, because you
need a lot of people to manage these products. Our entire goal of our investment in
machine learning is to turn our employees into superheroes to give them the ability
to go and manage an exponential amount of more products than they would have
to if they had to do it manually.

And this is a great example where we’re adding all these products. And we’re
feeling confident in our ability to manage and very well going forward and continue
to add more products. That’s really again, where we will see over time, as we
continue to expand, as we’ve seen already in the past, our headcount has been quite
flat, although our revenue has increased dramatically, that ratio is what the
investment in technology is all about.

                                  *       *       *

And that’s exactly the case for Healing Solutions. The data showed us that they are
very strongly anchored in the category and will continue to be and it was a great
opportunity to use our M&A engine to add that to our portfolio.
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 15 of 26




       The category is stable, as I said, has been stable for a long time, large demand. And
       that’s what attracted us to this particular deal. When it comes to consumables,
       again, I think we’ve been very focused on hardgoods in the last few years. And
       adding consumables is really exciting, especially as I mentioned earlier on cross
       selling.

       So you, you look at our portfolio today across the brands that we build or acquire
       and you see many products that can be great additions to an essential oil or vice
       versa, an essential oil could be a great addition to that product. And so you can
       imagine how we could cross sell, for example, a humidifier or a diffuser with
       basically putting offers in the package to send people back to, for example, join a
       subscribe and save program on the essential oils or try promotion for trying this
       product for the first time. So hopefully bring in that that kind of like recurring
       purchase habit like for those consumers who love the product.

       So there’s going to be a lot of synergies, I think between those. And in general,
       we’re going to continue to look for more consumable opportunities. I can’t
       guarantee how many we’re going to do and at what percentage that’s going to
       represent throughout our portfolio. But diversification is one of the core strengths
       of the platform play.

       Again, going back to this idea that we took the common denominator of managing
       these type of businesses online and we systematized and made as efficient as
       possible, that’s what allows us to then now manage across the different categories
       and cross sell across the different categories without necessarily creating the
       limitations.

       37.    On March 8, 2021, the Company reported its fourth quarter and full year 2020

financial results. The Company stated that full year net revenue grew 62.3% year-over-year to

$185.7 million, compared to $114.5 million for 2019, and the Company further stated that gross

margins and operating losses both improved. In this announcement Defendant Sarig stated:

       I am proud of our team for delivering a strong Q4 and for our full year results.
       Looking ahead in 2021, we expect to continue the momentum following our
       Healing Solutions acquisition as we continue to accelerate our accretive M&A
       strategy. We are currently evaluating a strong pipeline of potential M&A targets
       that in total have trailing twelve month’s net revenue of $522 million and trailing
       twelve month’s EBITDA of $97 million. I am also excited to announce that our
       CFO, Fabrice Hamaide, is changing roles effective immediately to become our
       General Manager and Head of Corporate Development, Europe, and Arturo
       Rodriguez is being promoted from SVP, Finance to become our new Chief
       Financial Officer. We are thrilled about the opportunities in Europe for potential
       expansion of our existing products and the many potential acquisition opportunities
           Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 16 of 26




         of e-commerce brands abroad. Fabrice has already secured a binding term sheet
         for our first proposed European acquisition, Photo Paper Direct. Photo Paper
         Direct is an established UK based e-commerce brand in the Printing Supplies
         Category with a long history of Amazon success in Europe.

         38.    The statements described above were materially false and misleading and failed to

disclose material adverse facts about the Company’s business, operations, and prospects. As

discussed below, the Defendants misled investors by misrepresenting and/or failing to disclose

that: (i) the Company’s organic growth is plummeting; (ii) the Company’s recent, self-lauded

acquisitions were overpayments for flawed assets from questionable sources; (iii) Aterian’s

purported artificial intelligence software is a flawed product that lacks customer interest; (iv)

Aterian uses rebate programs and paid or artificial reviews to pump up their product offerings; and

(v) as a result, the Company’s public statements were materially false and misleading at all relevant

times.

         39.    The statements described in ¶¶ 22-37 were materially false and misleading and

failed to disclose material adverse facts about the Company’s business, operations, and prospects.

                                    THE TRUTH EMERGES

         40.    On May 4, 2021, analyst Culper Research released a scathing report on the

Company, entitled: “Aterian (ATER): Bought from Felons & Fraudsters, Sold to You.” Culper

wrote that Aterian “has ties to convicted criminals and is promoting what we believe is an

overhyped ‘AI’ narrative and a string of garbage acquisitions to mask the failure of its already ill-

conceived core business. Over 25% of Aterian shares now belong to two felons and two alleged

scam artists, all of whom will be free to dump their stock by August.”

         41.    The Culper report continued that “Aterian’s CEO [Defendant] Sarig holds himself

out as a visionary, yet he appears to us more of a bit hustler. Just prior to his becoming CEO at

Aterian, Sarig participated in the failed Reg A+ IPO attempt of Bitzumi, a cryptocurrency business
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 17 of 26




co-founded by widely derided crypto promoted James Altucher. We understand that Aterian has

been largely unsuccessful in convincing other Amazon sellers to pay for its ‘AIMEE’ AI platform,

and at least 5 former employees and a former customer have expressed doubts regarding AIMEE’s

legitimacy. We think that Aterian’s underlying business has failed, forcing the Company to

obscure its poor performance with a series of questionable acquisitions.”

       42.     Of Aterian’s February 2021 acquisition of Healing Solutions, Culper wrote:

       In February 2021, Aterian purchased Healing Solutions from Jason R. Hope,
       otherwise known as “the real party king of Scottsdale”. Hope previously ran an
       alleged text messaging scam called JAWA, which was sued by both Verizon and
       the Texas State Attorney General. Aterian has now pitched Healing Solutions as a
       “recurring revenue” essential oils business, but we think this is highly deceiving:
       the company’s revenue growth came from hand sanitizer sales starting in June
       2020. Our analysis of import records suggests that Healing Solutions generated
       $40.2 million – or 62% of its total trailing-twelve-month revenues – from hand
       sanitizers, while it appears to have taken its final hand sanitizer shipment on August
       31, 2020. We think this COVID-driven business is never coming back. We
       calculate that alleged scam artist Jason Hope owns nearly 5.0% of the Company,
       and his lock-up expires on August 2, 2021.

       43.     Of Aterian’s December 2020 acquisition of the Mueller, Pursteam, Pohl and

Schmitt, and Spiralizer e-commerce brands, Culper wrote:

       In December 2020, Aterian purchased 9380 Macarthur LLC (“the Smash Assets”)
       from convicted felon Mikial Nijjar (“Nijor”), who also appears to be late on $4.1
       million of taxes to the State of California. Not only has Aterian has not disclosed
       that its largest acquisition was from a felon who served prison time, but despite 5
       elapsed months, the Company has failed to provide audited financials for the Smash
       Assets, leaving its S-3 shelf filing ineligible. The lock-up on Nijor’s massive 16.2%
       stake expires in June 2021.

       44.     Culper continued:

       We believe that there are serious problems with Aterian’s claims to maintain strong
       organic growth and to drive M&A synergies: to us, neither of these appears to be
       the case. We estimate that even with zero YoY growth, Aterian’s acquisitions
       should be contributing $34 million of EBITDA in 2021, against a Company-wide
       midpoint guide of just $32 million. In our view, this suggests not only that Aterian
       is unable to grow EBITDA at acquired businesses, but that its core business is also
       failing to produce. We estimate the Company’s own 2021 revenue guidance implies
  Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 18 of 26




just 16% organic growth, both a massive year-over-year deceleration, and a
departure from claims to maintain consistent growth in the core business. We think
this stems from Aterian’s wildly oversold claims of its AI platform, AIMEE:

        - AIMEE has been in “pilot programs” with third-party customers since
2018, yet revenues remain miniscule and decreased from 2019 to 2020. One former
customer stated of the Company’s claims of its abilities that, “there’s maybe one-
third of the data that they actually had” and “we were just like a little oversold.”

      - Former employees characterize AIMEE as “very simple” and questioned
“how much of this is AI, and how much of this is 3 or 4 very smart people with
Monster Energy drinks using a computer.”

        - Aterian intends for each product launch to move into the “sustain” phase,
characterized by 10% margins, then the “milk” phase, where pricing power yields
increased profitability. Yet despite claims that the AI improves over time, Aterian
has launched 69 products since Q1 2019, and not a single one has successfully
reached the “milk” phase. Moreover, the Company’s own Form 10-K filed in
March 2021 disclosed a “lower than expected success rate of products reaching the
sustain phase” indicating what appears to be a trend of worsening results on the
Company’s product launches.

45.    The Culper report further provided:

We believe Aterian’s backbone is not AI, but a smattering of “gray area” tactics of
the type that have regularly gotten sellers booted from Amazon. For example, the
Company’s Vremi brand currently advertises 60% to 100% off rebates on ice
makers, and Aterian also runs Facebook groups such as the “Secret Deal
Explorers”, which offer free or highly discounted product in exchange for reviews.
Relying on these pay-to-play reviews is not only a far cry from Aterian’s claims
that “artificial intelligence” drives successful product launches, but suggests an
unstable and existentially risky business model. Per a former employee, “If you had
gotten to 2,000 reviews or something, Amazon would wipe out 1,900 reviews … It
happened so many times—Amazon would come back and just shut down your
listing. There were weeks when we lost half our revenue.”

In Aterian’s apparent quest to show revenue growth at any cost, the Company has
not only given massive slugs of equity away to felons and alleged scammers, but
has piled on expensive debt at an effective interest rate of nearly 12%. Current and
former insiders have been dumping. CEO Yaniv Sarig owned 891,551 shares at the
Company’s IPO, yet owns just 250,894 today. CFO Fabrice Hamaide resigned in
March 2021 (hence relieving him of the duty of signing the financial statements)
and his shareholdings have also fallen from 711,383 at IPO to just 272,605 today.
We count at least 4 additional executives who set up Rule 10b5-1 sale plans in
December 2021, which have allowed them to dump further holdings through at
least March 2021. At the same time, ATER total share count has ballooned from
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 19 of 26




       17.8 million to 30.6 million within the past year as a result of the Company’s
       ruthless dilution.

       Aterian uses promoters including Michael McCarthy of the DreamTeam, who
       settled with the SEC in 2017 following a string of undisclosed compensation for
       promotional blog posts. Aterian also has ties to several other unsavory and second-
       rate outfits, including Katalyst Securities (Michael Silverman & Adam Gottbetter),
       Ladenburg Thalman, and Alliance Global Partners.

       46.     Culper further wrote “[w]e think Aterian turned to acquiring garbage as its core

promotion has failed.” First, Culper discussed Aterian’s acquisition of Healing Solutions: “[w]e

believe Aterian misrepresents this acquisition as a ‘recurring revenues’ essential oils business

rather than what it actually is: a re-seller of Chinese hand sanitizers whose revenues likely peaked

last summer and are never coming back. Alleged fraudster Hope himself even said ‘the terms we

got from Aterian were far superior to other offers . . . .’ confirming our view that Aterian has been

taken for a ride.” However, as Culper noted, “conspicuously missing” from Aterian’s public

disclosures “are any reference to what in our view is the major driver of Healing Solutions’ so-

called ‘recurring’ business over the past year – hand sanitizers. . . . [W]e estimate that Healing

Solutions imported hand sanitizer [from China] worth $40.2 million, or 62% of total trailing-

twelve-month revenues. . . . To us, the business of flipping Chinese hand sanitizers is a far cry

from a ‘recurring revenue’ essential oils business . . . .” Culper noted: “import records also show

that Healing Solutions took delivery of its last hand sanitizer shipment on August 31, 2020,

suggesting to us that this business has peaked and is never coming back.” (Emphasis omitted).

       47.     Next, Culper discussed Aterian’s acquisition of the Mueller, Pursteam, Pohl and

Schmitt, and Spiralizer e-commerce brands. “Aterian claimed” that these assets “generated $77.5

million in revenues and $13.1 million in operating income for the last twelve months, yet even 5

months post-acquisition, Aterian remains unable to file audited financials for the acquired

business.” Culper further raised serious questions as to who Aterian bought these assets from –
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 20 of 26




which, as a result of the share issuance associated with those acquisitions, now owns

approximately 16.2% of Aterian – the Company’s largest shareholder. Culper alleged that “SEC

filings indicate” that this individual is Mikial Nijjar, who the DOJ charged in August 2012 with

applying for a passport using another person’s name, and who was sentenced to 4.5 months in

prison. Culper wrote that Nijjar’s “6-month lock-up expires on June 1, 2021.”

       48.     Culper further asserted that “Aterian isn’t an artificial intelligence company; it’s a

reseller of cheap Chinese goods.” Culper wrote that “[n]umerous former employees corroborate

our view.” One former technology executive at the Company stated: “[s]o the reality is, when I

was there, it was not, even though it was called an AI engine, it was not. That’s the truth. Even

though we applied natural language processing in some places and sentiment analysis, it just

wasn’t where the full vision wanted it to be, and so it was a lot of automation and, like you said,

rules processing versus actual AI . . . .” A former business development executive at Aterian said,

per Culper, that “[t]here’s a lot of wild-goose chases with the management. And there’s definitely

some grey area actions in terms of like how we make things successful, which are totally above

board, but they’re grey in the sense that how scalable are these things, how much of this is AI, and

how much of this is 3 or 4 very smart people with Monster Energy drinks using a computer.”

       49.     Culper further alleged that “Aterian promotes AI, but hides its Facebook groups

and rebate programs. Aterian claims its backbone is its AI. However, Aterian appears to hide

underhanded, ‘gray area’ tactics such as paid reviews. We believe these hacks are what truly drive

Aterian’s product ‘discovery’, and understand that Aterian frequently toes the line of Amazon’s

terms.” Culper quoted a former Aterian brand manager who said “when I was first there, you were

allowed to give someone a product for free and then they can leave a review. And that counts as a

verified purchase . . . .” The same former brand manager said, per Culper, “the truth is, they would
              Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 21 of 26




find any product and they would just put it up. And then if it didn’t work, they would use reviews,

like get people to write reviews.” A former business development executive at the Company said,

per Culper, “[i]t’s something that requires a lot of human ingenuity, to require sort of grey hat

marketing moves, things like a lot of brands, speaking broadly, have publicly available Facebook

groups, where they can promote their products and offer rebates on their products. . . .” Culper

concluded this section of its report by writing that “[w]hile Aterian continually trumpets the

narrative that it is AI-driven, we find that the Company has implemented these more underhanded

tactics while shielding them from Investors’ view.”

        50.       On this news, the price of Aterian stock fell from its May 3, 2021 close of $20.66

to a May 5, 2021 close of $15.72 per share, a two-day drop of $3.04 per share or approximately

24%.

                                 CLASS ACTION ALLEGATIONS

        51.       Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired Aterian securities between December 1, 2020 and May 3, 2021, inclusive. Excluded from

the Class are Defendants, directors and officers of the Company, as well as their families and

affiliates.

        52.       The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.

        53.       There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

               a. Whether Defendants violated the Exchange Act;
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 22 of 26




             b. Whether Defendants omitted and/or misrepresented material facts;

             c. Whether Defendants’ statements omitted material facts necessary to make the
                statements made, in light of the circumstances under which they were made, not
                misleading;

             d. Whether Defendants knew or recklessly disregarded that their statements were false
                and misleading;

             e. Whether the price of the Company’s securities was artificially inflated; and

             f. The extent of damage sustained by Class members and the appropriate measure of
                damages.

       54.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.

       55.      Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict with

those of the Class.

       56.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                    FRAUD ON THE MARKET

       57.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s securities traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                to misjudge the value of the Company’s securities; and
         Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 23 of 26




             e. Plaintiff and other members of the class purchased the Company’s securities

                between the time Defendants misrepresented or failed to disclose material facts and

                the time that the true facts were disclosed, without knowledge of the misrepresented

                or omitted facts.

       58.      At all relevant times, the markets for the Company’s securities were efficient for

the following reasons, among others: (i) the Company filed periodic public reports with the SEC;

and (ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.

Plaintiff and the Class relied on the price of the Company’s securities, which reflected all

information in the market, including the misstatements by Defendants.

                                      NO SAFE HARBOR

       59.      The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

       60.      To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements.

                                       LOSS CAUSATION

       61.      On May 4, 2021, analyst Culper Research released its report as alleged herein. On

this news, the price of Aterian stock fell from its May 3, 2021 close of $20.66 to a May 5, 2021

close of $15.72 per share, a two-day drop of $3.04 per share or approximately 24%.
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 24 of 26




                                        Count One
    Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  (Against All Defendants)

        62.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        63.     During the Class Period, Defendant Aterian and the Individual Defendants

disseminated or approved the false statements specified above, which they knew or deliberately

disregarded were misleading in that they contained misrepresentations and failed to disclose

material facts necessary to make the statements made, in light of the circumstances under which

they were made, not misleading.

        64.     Defendant Aterian and the Individual Defendants violated § 10(b) of the Exchange

Act and Rule 10b-5 in that they (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon those who purchased or otherwise acquired the Company’s

securities during the class period.

        65.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for the Company’s securities. Plaintiff and the

Class would not have purchased the Company’s securities at the price paid, or at all, if they had

been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

                                           Count Two
                            Violation of § 20(a) of the Exchange Act
                              (Against the Individual Defendants)

        66.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.
          Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 25 of 26




       67.     The Individual Defendants acted as controlling persons of the Company within the

meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

at the Company, the Individual Defendants had the power and authority to cause or prevent the

Company from engaging in the wrongful conduct complained of herein. The Individual

Defendants were provided with or had unlimited access to the documents described above that

contained statements alleged by Plaintiff to be false or misleading both prior to and immediately

after their publication, and had the ability to prevent the issuance of those materials or to cause

them to be corrected so as not to be misleading.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

       (b)     awarding compensatory and punitive damages in favor of Plaintiff and the other

class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon.

       (c)     awarding Plaintiff and other members of the Class their costs and expenses in this

litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

and

       (d)     awarding Plaintiff and the other Class members such other relief as this Court may

deem just and proper.
        Case 1:21-cv-04323-VM Document 1 Filed 05/13/21 Page 26 of 26




                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury in this action of all issues so triable.

Dated: May 13, 2021                               Respectfully submitted,

                                                  /s/ Jeffrey C. Block
                                                  Jeffrey C. Block
                                                  Stephen J. Teti
                                                  BLOCK & LEVITON LLP
                                                  260 Franklin Street, Suite 1860
                                                  Boston, MA 02110
                                                  (617) 398-5600 phone
                                                  (617) 507-6020 fax
                                                  jeff@blockleviton.com
                                                  steti@blockleviton.com

                                                  Attorneys for Plaintiff and Proposed Lead
                                                  Counsel
